Citation Nr: 1228861	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  07-29 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C with liver transplant. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Navy from September 1981 to January 1984.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In May 2011, the Veteran did not appear for a hearing, scheduled at his request, before the Board.  In the absence of a request for postponement, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).  

In July 2011, the Board remanded the claim for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Hepatitis C was not affirmatively shown to have been present in service, and hepatitis C, first diagnosed after service, is unrelated to an injury, disease, or event in service. 

CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter, dated in May 2006.  The Veteran was notified of the evidence needed to substantiate a claim of service connection for hepatitis C; namely, evidence of an injury or disease or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  He was asked to identify his risk factors for hepatitis C.





The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, Social Security Administration records (SSA), and private medical records.  

The RO duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  The RO obtained a VA medical opinion pertaining to the etiology of hepatitis C.  The report of the VA examination was based upon examination of the Veteran and a review of his history, including the service treatment records.  In addition, the VA examiner provided a rationale for the opinion provided.  Accordingly, the Board concludes that the VA examination and opinion obtained in this case is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 


As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The service treatment records disclose that tattoos were not noted on entrance examination.  The service treatment records do show that in March 1983 the Veteran sought treatment for substance abuse, primarily for marijuana and alcohol, but he has used other drugs, including speed or methamphetamines.  In November 1983, the Veteran stated that he was dependent on drugs and that he had injected methamphetamines over the previous weekend.  The pertinent findings were old scars over the brachial vein that appeared to be from needle punctures.  The assessment was to rule out polydrug abuse.  On separation examination in January 1984, the Veteran had tattoos on the right and left arms. 

The service personnel records show that in May 1982 the Veteran was given nonjudicial punishment for violating Article 92 of the Uniform Code of Military Justice, disobeying a lawful, namely, he received a tatoo while in port in Hong Kong.  Also, the Veteran received a General Discharge because he failed drug abuse rehabilitation.  

Private medical records show that in July 2003 an ultrasound showed ascites and findings consistent with cirrhosis.  In August 2003, the Veteran was diagnosed with hepatitis C by laboratory testing.  At that time the Veteran denied using intravenous drugs.  There was a history of acquiring a tatoo while in the Navy.  In 2004, the Veteran had a liver transplant. 




In March 2006, a private physician stated that the Veteran had chronic hepatitis C with a liver transplant.  The physician expressed the opinion that the Veteran likely contracted hepatitis C while he was in the Navy and when he acquired a tattoo in Hong Kong.  The physician stated that the Veteran had a "court martial" when he obtained the tattoo and he had received immunoglobulin to prevent hepatitis.  The physician stated that the Veteran had no other history that would be compatible with the transmission of hepatitis C, such as a blood transfusion or history of intravenous (IV) drug abuse.

In September 2006 on VA examination, the Veteran stated that he had not used IV drugs.  After a review of the record, the VA examiner noted that in service the Veteran had used IV methamphetamines and he had 2 tattoos.  The diagnosis was liver transplant secondary to hepatic failure due to hepatitis C.   The VA examiner did not render an opinion on the etiology of hepatitis C. 

In April 2009 on VA examination, after a review of the Veteran's history, the VA examiner noted that the Veteran had a liver transplant due to hepatitis C in 2004.  The VA examiner stated that although the Veteran had tattoos in service and that there have been cases of hepatitis C due to tattoos, the Veteran had also used IV methamphetamines in service, and that IV drug abuse is also well known as a cause of hepatitis C.  In light of the Veteran's denial of IV drug use, when there was evidence of IV drug use in service, the VA examiner found the Veteran not to be a reliable historian.  The VA examiner then expressed the opinion that it is less likely as not that hepatitis C was caused by the tattoos acquired in service.

In March 2011, the RO issued an Administrative Decision finding that the tattoo acquired by the Veteran in service was not in the line of duty, because of willful misconduct as the Veteran failure to obey a lawful order for getting a tattoo. 





Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service.  38 U.S.C.A. § 1131 (peacetime service).  

A disability must have been incurred in line of duty and must not be the result of the Veteran's own willful misconduct, or, for claims filed after October 31, 1990, the result of the abuse of drugs.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.301(a).  

An injury or disease incurred during service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the claimant's drug abuse, including the use of illegal drugs. 38 C.F.R. §§ 3.1(n), 3.301(d). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 







For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cirrhosis of the liver, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a).  As the Veteran did not served in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).



When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception In-Service)

On the basis of the service treatment records alone, neither hepatitis C nor cirrhosis of the liver was affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

Also, as there is no competent evidence during service or since service that hepatitis C or cirrhosis of the liver was noted, that is, observed during service, the principles of service connection pertaining to chronicity in service and continuity of symptomatology after service under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 



38 C.F.R. § 3.303(d) (First Diagnosed after Service)

38 C.F.R. §§ 3.307 and 3.309 (Presumptive Service Connection as a Chronic Disease)

As for service connection based on the initial diagnosis after service, hepatitis C and cirrhosis of the liver were first documented in 2003, and the Veteran had a liver transplant in 2004, well beyond the one year presumptive period following separation from service in 1984 for manifestation of liver disease as a chronic disease under 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307, 3.309, and service connection under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 is not established.

The remaining question is whether an injury, disease, or event in service bears a causal relationship to the diagnosis of hepatitis C, which is associated with cirrhosis of the liver and a liver transplant. 

Hepatitis C is spread primarily by contact with infected blood or blood products. For example, blood transfusions or unsterilized needles that might be used in applying a tattoo or in intravenous drug use.  The evidence does show that in service the Veteran had two common risk factors for contracting hepatitis C, namely, he got a tattoo and he used IV drugs. 

As for obtaining a tattoo, the Veteran was given nonjudicial punishment for violating Article 92 of the Uniform Code of Military Justice, disobeying a lawful order, namely, he received a tatoo while in port in Hong Kong.  Implicitly, the Veteran was ordered not to get a tattoo.  As the Veteran disobeyed the order, which is evidence of a deliberate or intentional wrongdoing, the Board finds that acquiring the tattoo was not in the line of duty and was the result of the Veteran's willful misconduct.  




Therefore, assuming without deciding, that the tattoo was the source of hepatitis C as asserted by the Veteran in which there is medical evidence for and against the assertion, and without considering the Veteran's competency or credibility in making the assertion, service connection for hepatitis C cannot be established on the basis of the in-service tattoo, which was acquired not in the line of duty, resulting from willful misconduct.

As for the medical evidence, a private physician expressed the opinion that the Veteran likely contracted hepatitis C while he was in the Navy and when he acquired a tattoo.  The physician stated that the Veteran had no other history that would be compatible with the transmission of hepatitis C, such as a history of intravenous drug abuse.  

The Board is not bound to accept a medical opinion that is based on history related by the Veteran, where that history is based upon inaccurate facts.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  While the Board cannot reject the medical evidence solely because it is based on a history related by the Veteran, the critical question is whether the history is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran). 

Although after service the Veteran denied a history of intravenous drug in service, the service treatment records show that in March 1983 the Veteran sought treatment for substance abuse, primarily for marijuana and alcohol, but he had used other drugs, including speed or methamphetamines.  In November 1983, the Veteran stated that he was dependent on drugs and that he had injected methamphetamines over the previous weekend.  The pertinent findings were old scars over the brachial vein that appeared to be from needle punctures.  The assessment was to rule out polydrug abuse.  





The Board finds that the Veteran's post-service account of denying IV drug use in service inconsistent and not credible with the other evidence of record, namely, the service treatment records.  Because the Board has rejected the Veteran's denial IV drug use, the Board also rejects the private physician's opinion that hepatitis C, resulted from a tattoo in service, which is based on the Veteran's inaccurate history, apart from the Board's earlier finding that the in-service tattoo was not in the line of duty. 

As for IV drug use as the source of the hepatitis C, even if there was competent and credible evidence of such an association, and there is no such evidence, under 38 U.S.C.A. § 1131 for a claim filed after October 31, 1990, as this one, which was received in 2006, a disability the result of the Veteran's drug abuse cannot be service connected on a direct basis for the purpose of VA benefits.  VAOPGCPREC 7-99 (1999); VAOPGCPREC 2-98 (1998).  And there is no service-connected disability on which to predicate a claim of secondary service connection. VAOPGCPREC 7-99 (1999).

To the extent the Veteran relates hepatitis C with a liver transplant to service, the Board need not reach the question of whether or not the Veteran is competent to offer such an opinion, as even competent and credible evidence of such an association would fail because both risk factors in service cannot be the basis for service connection as the tattoo was not acquired in the line of duty, and IV drug use is a legal bar to direct service connection. 

For the above reasons, the preponderance of the evidence is against the claim on the applicable theories of service connection under 38 C.F.R. § 3.303(a) (affirmatively showing inception), 38 C.F.R. § 3.303(b) (chronicity or continuity of symptomatology), 38 C.F.R. § 3.303(d) (initially diagnosed after service), and 38 U.S.C.A. § 1137 (presumptive service connection) and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.). 





ORDER

Service connection for hepatitis C with liver transplant is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


